DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 10 March 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statement filed 30 April 2020 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.



	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-20 are not focused to a statutory category, namely three “method (2); system” sets.  Method Claims 1-11 and 20 do not recite any computer architecture components to support the claim limitations, meaning a person could be performing the limitations with pencil/pen to paper/phone calls, etc.  System Claims 12-19 do not recite a computer processor and non-transitory computer readable media to support the “user interface module; logic engine; multiple modules” meaning that this is software per se, and software is not patentable or statutory subject matter without additional proper computer architecture support.  Additional information from the instant specification will need to be incorporated/amended into at least the independent claims to remedy this failure of this analysis.  Despite this failure to pass Step 1 of the analysis, the Examiner proceeds to the next analysis steps.
Step 2A:  Prong One: Claims 1-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“receiving a set of company data; 
receiving a set of user-provided answers to a set of business queries, each of the set of user-provided answers having a weighted value and a prioritized ranking value; 
categorizing the set of user-provided answers into a set of response categories; 
generating a score for each response category; 
dividing the set of business queries into two business categories; 
calculating a set of score weight values for each user-provided answer; 
calculating a total score weight for each business category; 
generating a business metric, wherein the business metric is a risk prioritization list” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited non-statutory computer components. 
Prong Two:  Claims 1-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally, “generate a business metric”.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicant’s Specification ¶’s 11-21) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims do not recite proper computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “user interface module; logic engine; multiple modules” etc. are not generically-recited computer-related elements software) that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a non-statutory and high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea without using computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims do not utilize a computer or other machinery recited, although if amended (e.g., see Applicant published Specification ¶’s 11-16, 43-48, Fig. 1) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. supposedly via a server to tailor information and provide it to the user on a generic computer as recited in the instant specification.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms "EBITDA”; “tranche(s) in claims 5, 14, and 20 are relative/non-descriptive terms which renders the claim indefinite.  The terms "EBITDA"; “tranche(s) are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner has applied the most reasonable interpretation with the below cited prior art.  Clarification is required.
Drawings
The drawings are objected to because Figures 6A-6B, 8A are not clear and hazy, distorted when viewed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (Thompson)( US 8,200,527).
a method/system (computer; computer readable media) to generate/determine a business metric, the method/system to generate a business metric (the domain of talent management might comprise two or more of the capabilities of talent acquisition (e.g., using interaction metrics to define sales or customer service agent profiles and/or actively using such profiles to define a recruiting strategy), talent alignment, talent training (e.g., using customer interaction data to define resource skill gaps, modularizing training, and/or designing the most effective training delivery channel), talent rewards and retention (e.g., aligning incentives such as salary, benefits, rewards and recognition to customer, market, and resource requirements), and workforce management (e.g., the ability to balance customer experience with effective use of enterprise resources)) (see at least col. 3, lines 15-20; col. 5, lines 27-39) comprising: a user interface module configured to comprising:
 
receiving a set of company data (response data might correspond to one or more capabilities from the defined plurality of customer care capabilities; “customer care capability' should be understood to refer to a competency related to one or more of an organization’s customer care functions. Examples of “customer care capabilities' include business intelligence (i.e., using customer interaction data to determine the health and effectiveness of an enterprise through the eyes of the customer), talent alignment (i.e., optimizing the skills and agent profiles which align to customers based on value and/or customer segment requirements), and customer driven processes (i.e., using customer interaction data to improve business processes upstream and downstream from, as well as inside, the contact center)) (see at least col. 2, lines 1-29); 


receiving a set of user-provided answers to a set of business queries (response format; To help tie these concepts together, the statement that “for each question, from a each of the set of user-provided answers having a weighted value and a prioritized ranking value/and each of the user provided answers corresponding to a set of answer tranches, each answer tranche having a numerical value (capability score and a capability rank variance; Such a data structure might comprise a first plurality of fields, with each field from the first plurality representing either a goal or a complexity lever, and a second plurality of fields, with each field from the second plurality representing a customer care capability. In Such an implementation, each field which represents a goal might be associated with a goal weight, and each field representing a complexity lever might be associated with a complexity weight. Similarly, each field from the second plurality of fields might be associated with a worst case score for each field from the first plurality of fields (see at least col. 2, lines 30-47; col. 6, lines 15-28; col. 7, lines 19-30); 

categorizing the set of user-provided answers into a set of response categories (a “domain should be understood to refer to a category of activities, resources, goals or values which can be used to combine different capabilities for study and analysis. Similarly, an “attribute’ should be understood to refer to a particular aspect of a capability. For example, the capability of talent acquisition might comprise the attributes of recruiting channel management (establishing and maximizing recruitment channels to attract and retain the right person, at the lowest cost, in the least amount of time), candidate pipeline management (ensuring a steady stream of quality and qualified applicants for anticipated labor resource requirements), and interviewing and selection processes (formalizing the 

generating a score for each response category (Derive Capability Scores; Derive Worst Case Scores; Derive Realistic Scores; (see at least col. 6, line 15 thru col. 8, line 37; Figure 1); 

dividing the set of business queries into two business categories (a “domain should be understood to refer to a category of activities, resources, goals or values which can be used to combine different capabilities for study and analysis. Similarly, an “attribute’ should be understood to refer to a particular aspect of a capability. For example, the capability of talent acquisition might comprise the attributes of recruiting channel management (establishing and maximizing recruitment channels to attract and retain the right person, at the lowest cost, in the least amount of time), candidate pipeline management (ensuring a steady stream of quality and qualified applicants for anticipated labor resource requirements), and interviewing and selection processes (formalizing the methodology and driving accountability that will result in the best candidates to be hired by the organization) (see at least col. 4, line 55 thru col. 5, line 3);
 
calculating/generating a set of score weight values for each user-provided answer (weights; Derive Capability Scores; Derive Worst Case Scores; Derive Realistic Scores; (see at least col. 6, line 15 thru col. 8, line 37; Figure 1); 


calculating a total score weight for each business category (see at least col. 4, lines 45-61; col. 6, line 15 thru col. 8, line 37; Tables: 8, under section Leading Practice 
 
generating a business metric, wherein the business metric is a risk prioritization list (the domain of talent management might comprise two or more of the capabilities of talent acquisition (e.g., using interaction metrics to define sales or customer service agent profiles and/or actively using such profiles to define a recruiting strategy), talent alignment, talent training (e.g., using customer interaction data to define resource skill gaps, modularizing training, and/or designing the most effective training delivery channel), talent rewards and retention (e.g., aligning incentives such as salary, benefits, rewards and recognition to customer, market, and resource requirements), and workforce management (e.g., the ability to balance customer experience with effective use of enterprise resources); Detailed risk analysis includes benchmarking and drives prevention plans to mitigate workforce issues; What are the components used to determine prioritization of potential process changes?) (see at least col. 3, lines 15-20; col. 5, lines 27-39; Tables:  8 under Process Management; 9 under section Human Event Management; Table 11 under section Data Compliance Management).

With regard to Claim 2, Thompson teaches generating a risk explanation associated with at least one query of the set of business queries (see at least Table 9 under section “Human Event Management”).

With regard to Claims 3, 13, Thompson teaches generating a list of potential fixes to a risk factor associated with at least one query of the set of business queries (see at least Table 10 under section “Assurance”).

providing a software tool associated with the risk factor (see at least Table 9 under section “Human Event Management”).

With regard to Claims 5, 14, 20 Thompson teaches wherein the set of company data comprises revenue data, gross margin data, operating expense line items, and EBITDA data (see at least Table 10 under section “Revenue”).

With regard to Claims 6, 15, Thompson teaches wherein the set of business queries comprises business queries associated with geographic markets, cyclicality, manufacturing, owner dependence, products-services, depth-quality, unionization, market position, and other such business queries (see at least Table 11 under section “Business Continuity Planning).

With regard to Claims 7, 16, Thompson teaches wherein the two business categories are value-price and marketability (see at least Table 11 under section “Data Compliance Management).

With regard to Claims 8, 17, Thompson teaches wherein the set of set of response categories are five response categories (see at least all of Table 1).

With regard to Claims 9, 18, Thompson teaches presenting a risk quadrant to a user, the risk quadrant associated with the set of user-provided answers to a set of business queries (see at least Table 11 under section “Data Compliance Management”).

generating a price predictor graph associated with the set of user-provided answers to a set of business queries (see at least Table 8 under section “Pricing Optimization”; Figures 4a-1-4c-2, 6, 7).

With regard to Claims 11, 19, Thompson teaches categorizing the set of business queries into a set of query modules, wherein the set of query modules are seven query modules comprising a financial module, an organizational module, a customer module, an employee module, a strategic module, a market module, and a growth module (see at least all sections in Table 10).
 

Conclusion
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904.  The examiner can normally be reached on M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623